STONE, J.
— The contract in'the present case was intended to conform to section 3286 of the Code of 1876, and to create what is called a crop-lien. The court below held the writing insufficient; and that is the only question presented by the record. The writing binds Jackson to pay two hundred and fifty dollars, and expresses, as the consideration, “ necessary advances in horses, mules, oxen, and necessary provisions, farming tools and implements, and money to procure the same, obtained by me [Jackson] bona fide for the purpose of making a crop the present year.” The writing declares, that “ without such advancements, it would not be in my [J ackson’s] power to procure the necessary teams, provisions, money, implements,” &c., “to make a crop the present year.” Ve think the words *466last copied were intended to refer, and do refer to those first stated, and that they were intended to be equally comprehensive. We hold them to be the equivalent of the expression, “the said articles,” or, “the commodities aforesaid.” Either of these, preceded by a proper enumeration of the articles furnished, if within the classes the statute permits, would constitute a sufficient declaration in writing, or written note, to create the lien.
We apprehend the circuit judge was misled by some expressions found in Schuessler v. Gains, 68 Ala. 556. The ruling in that ease was clearly correct, in the case then presented. When, however, as in this case, the writing shows the necessity for the advance to make a crop, and is as broad as the advance obtained, the spirit and substance of the statute are complied with. — Flexner v. Dickerson, 65 Ala. 129; Collier v. Faulk, 69 Ala. 58.
Reversed and remanded.